Case 3:20-cv-00255-HEH-DJN Document 84 Filed 03/17/21 Page 1 of 3 PageID# 723




                         IN THE UNITED STATES DISTRICT COURT
                         FOR THE EASTERN DISTRICT OF VIRGINIA
                                    Richmond Division

BROOKE WHORLEY, et al.,

                 Plaintiffs,

v.                                                                  Case No. 3:20-cv-255

RALPH S. NORTHAM, et al.,

                 Defendants.

                                            STATUS REPORT

        COME NOW Defendants Ralph Northam, et al., by counsel, and pursuant to the

Stipulated Settlement Agreement between the parties (ECF No. 11-1), provides the following

status report to the Court:

        1.       Pursuant to Part 3(a)(vii)(1) of the Settlement Agreement, Defendants report that

VDOC substantively reviewed 61 inmates for possible release under the Early Release Plan

during the week of March 7 through March 13, 2021. The total number of inmates VDOC has

substantively reviewed, to date, is 3,088.

        2.       Pursuant to Part 3(a)(vii)(2) of the Settlement Agreement, Defendants report that,

of the 61 inmates reviewed during the week of March 7 through March 13, 2021, VDOC

approved 48 of those inmates for Early Release. The total number of inmates approved, to date,

is 2175.1




1An additional 19 inmates were substantively reviewed, but physically released from custody (for other reasons)
prior to a final approval decision having been made. VDOC does not include those 19 inmates in the reported
number of inmates who were approved for release, but does include those 19 inmates in the number of inmates who
were substantively reviewed.
Case 3:20-cv-00255-HEH-DJN Document 84 Filed 03/17/21 Page 2 of 3 PageID# 724




       3.      Pursuant to Part 3(a)(viii)(3) of the Settlement Agreement, Defendants report that,

of the 61 inmates reviewed during the week March 7 through March 13, 2021, VDOC denied

Early Release for 13 of those inmates. The total number of inmates denied, to date, is 895.

       4.      Pursuant to Part 3(e) of the Settlement Agreement, Defendants report that

approximately 3189 inmates were tested for COVID-19 during the week of March 7 through

March 13, 2021. The total number of tests conducted on VDOC inmates, to date, is

approximately 94,059.

       5.      VDOC continues to vaccinate inmates and correctional staff members, in

accordance with phases 1a and 1b of the vaccine plan established by the Virginia Department of

Health. As of Wednesday, March 17, 2021, VDOC had administered the COVID-19 vaccine to

15,737 inmates and 6,353 staff members. Of those, 12,829 inmates and 4,241 staff members

have also received their second dose of the COVID-19 vaccine. Vaccine clinics are ongoing.


                                             Respectfully submitted,

                                             RALPH S. NORTHAM, BRIAN J. MORAN,
                                             HAROLD CLARKE, DONALD WILMOUTH,
                                             RICK WHITE, THOMAS MEYER, TIKKI
                                             HICKS, RODNEY YOUNCE, TRACY RAY,
                                             ERIC ALDRIDGE, DANA RATLIFFE-WAKLER,
                                             TORI RAIFORD, TAMMY WILLIAMS, JOSEPH
                                             BATEMAN, and PHILIP WHITE, Defendants.

                                             By:           /s/
                                                    Margaret Hoehl O’Shea, AAG, VSB #66611
                                                    Criminal Justice & Public Safety Division
                                                    Office of the Attorney General
                                                    202 North 9th Street
                                                    Richmond, Virginia 23219
                                                    (804) 225-2206
                                                    (804) 786-4239 (Fax)
                                                    Email: moshea@oag.state.va.us




                                                2
Case 3:20-cv-00255-HEH-DJN Document 84 Filed 03/17/21 Page 3 of 3 PageID# 725




                                 CERTIFICATE OF SERVICE

       I hereby certify that on this 17th day of March, 2021, I electronically filed the foregoing

Status Report with the Clerk of the Court using the CM/ECF system which will provide

notification of such filing to the following:

       Elliott M. Harding, Esq. (VSB #90442)
       HARDING COUNSEL, PLLC
       608 Elizabeth Avenue
       Charlottesville, VA 22909
       434-962-8465
       HardingCounsel@gmail.com

       Eden Heilman
       Vishal Agraharkar
       Jennifer Safstrom
       ACLU FOUNDATION OF VIRGINIA
       701 E. Franklin St., Suite 1412
       Richmond, VA 23219
       Tel: (804) 523-2152
       Email: eheilman@acluva.org
       vagraharkar@acluva.org
       jsafstrom@acluva.org

       Counsel for the Plaintiffs

And I hereby certify that I have mailed by United States Postal Service the documents to the

following non-CM/ECF participants: N/A




                                                By:          /s/
                                                      Margaret Hoehl O’Shea, AAG, VSB #66611
                                                      Criminal Justice & Public Safety Division
                                                      Office of the Attorney General
                                                      202 North 9th Street
                                                      Richmond, Virginia 23219
                                                      (804) 225-2206
                                                      (804) 786-4239 (Fax)
                                                      Email: moshea@oag.state.va.us




                                                  3
